Citation Nr: 1037657	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-30 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral foot disability 
(other than already service-connected bilateral foot calluses).


REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The case 
was previously before the Board and was remanded in May 2009. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's May 2009 remand posed several specific questions for 
the VA examiner and also directed that a rationale for all 
opinions should be furnished.  The Veteran underwent VA 
examination in December 2009, but the examiner simply stated that 
the nature and etiology of the foot disorders was not related to 
any remote history of being in the Army in the 1970's.  None of 
the posed questions were addressed, nor was a rationale for the 
one sentence opinion furnished.  While the Board regrets further 
delay, the December 2009 examination was clearly inadequate and 
unresponsive to the Board's remand.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was further 
held that where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board notes that service connection was established a number 
of years ago for calluses of the feet.  The Board also notes that 
the record suggests that the Veteran has suffered a stroke.  The 
December 2009 examiner commented that the residuals of the stroke 
make it difficult for the Veteran to furnish an accurate, 
detailed history related to his feet.  The Board believes an 
attempt should be made to enlist the assistance of the Veteran's 
representative in clarifying the exact nature of the foot 
disability the Veteran is claiming service connection for. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to contact the Veteran and his 
representative to request clarification of 
what disability of the feet the Veteran is 
claiming should be service-connected 
separate from his already service-
connected calluses of the feet. 

2.  The Veteran should be scheduled for a 
VA examination of his feet by an 
appropriate medical doctor.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All appropriate tests, 
including x-rays, should be conducted if 
deemed medically advisable.  The examiner 
should clearly report all disorders of the 
feet (to include any orthopedic disorders 
and/or skin conditions) found on 
examination.  The examiner should also 
discuss the nature of the already service-
connected calluses of the feet, to include 
whether it is associated with any other 
disorder, such as pes planus.

As to each disability of the feet found on 
examination (other than the already 
service-connected calluses of the feet), 
the examiner should respond to the 
following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the disability manifested during 
service or otherwise related to service?  
The examiner should address any possible 
relationship between any skin disabilities 
of the feet with what appears to be 
dyshydrosis referenced at the time of 
separation examination.  

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the disability is proximately due to, 
or caused by, the already service-
connected calluses of the feet?

     c)  )  Is it at least as likely as 
not (a 50% or higher degree of 
probability) that the disability has been 
aggravated by the already service-
connected calluses of the feet?

A rationale for all opinions should be 
furnished. 

3.  In the interest of avoiding further 
remand, the RO should review the 
examination report to ensure that it is 
responsive to the posed questions and 
supported by a rationale. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection is 
warranted for any current disability of 
the feet other than the already service-
connected calluses of the feet.  The RO 
should consider both direct and secondary 
(including by aggravation) theories of 
service connection.  If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and b=e afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


